Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to Applicant’s amendment submitted on January 20, 2022.
	Claims 1-4, 6-13, and 15 are pending in the application.

Response to Arguments/Remarks
Claim Rejections - 35 USC § 103
Claim 1-3, 6-7, 9, 11-13, and 15 were rejected under 35 U.S.C. 103 as being unpatentable over Ledvina et al. US Patent Publication No. 2019/0135229 (priority to provisional application no. 62/565,637, “Ledvina”) in view of Choi et al. US Patent Publication No. 2016/0050531 (“Choi”).
Applicant submitted that the cited references do not disclose or suggest “the positioning master is determined according to an application type identified from the application identifier,” and a processor configured to “receive first information comprising type information of the external electronic device through a pre-symbol frame based on the Bluetooth protocol.”
In response, the amendments to claims 1 and 11 have overcome the prior rejection, and accordingly, the rejections have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 10, there is insufficient antecedent basis for “the transmission of the time-stamped ultra-wideband communication at the specified period.”  Claim 10 depends on claim 9, which recites “transmit an ultra-wideband signal…. at a specified period” and claim 1 recites, “a time-stamped ultra-wideband communication.”   Claim 9 discloses an “ultra-wideband signal” at a specified period but does not recite a transmitting “time-stamped ultra-wideband communication” at a specified period.

Allowable Subject Matter
Claims 1-4, 6-9, 11-13, and 15 are allowed.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445